The questions on this appeal are stated in the opinion prepared by Mr. Justice ADAMS which will be published and, therefore, it is not necessary to repeat them here.
A majority of the court is of the view that the remittitur required by the court below to prevent an order for a new trial was excessive and that a remittitur in the sum of $7,500.00 was as much as is warranted by the facts disclosed by the record.
It is, therefore, ordered, adjudged and decreed that the order of the lower court entered on the 4th day of December, 1944, be modified so as to allow a remittitur in the sum of $7,500.00 and thereupon the judgment stand affirmed in the sum of $12,500.00 as of the date of entry thereof.
So ordered.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD and SEBRING, JJ., concur.
THOMAS and ADAMS, JJ., dissent.